MEMORANDUM DECISION
                                                                         Feb 12 2015, 7:08 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                        Gregory F. Zoeller
Oldenburg, Indiana                                        Attorney General of Indiana

                                                          Kenneth E. Biggins
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Majra Russell,                                           February 12, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1407-CR-448
        v.                                               Appeal from the Marion Superior
                                                         Court; The Honorable Amy Jones,
                                                         Judge; The Honorable David
State of Indiana,                                        Hooper, Magistrate;
Appellee-Plaintiff.                                      49F08-1312-CM-77688




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-448 | February 12, 2015         Page 1 of 5
[1]   Majra Russell challenges the sufficiency of evidence supporting her conviction

      of Class B misdemeanor criminal mischief.1 Russell also argues the trial court

      abused its discretion by ordering restitution.


[2]   We affirm.


                                     Facts and Procedural History
[3]   On November 17, 2013, Jacquelyn Williams heard her son, Jimmy Brently,

      arguing with Russell on Williams’ front porch. When Brentley closed the door,

      Russell kicked it, damaging the door and lock. Police observed damage to the

      door but did not photograph it that day. On November 25, 2013, a detective

      was called to Williams’ home and photographed the damage. Williams

      obtained a written estimate of the cost to repair the damage. The contractor

      incorrectly listed the date of the estimate as November 3, 2013 rather than

      December 3, 2013, and Williams testified regarding this discrepancy.


[4]   The trial court found Russell guilty of criminal mischief, imposed a sentence of

      180 days, with credit for four days and 176 days suspended, and ordered

      Russell to pay $575.00 in restitution.




      1
          Ind. Code § 35-43-1-2 (2013).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-448 | February 12, 2015   Page 2 of 5
                                     Discussion and Decision
                                          1. Sufficiency of Evidence

[5]   Russell asserts there is insufficient evidence to support her conviction.

              When reviewing the sufficiency of the evidence this Court will not
              weigh the evidence or determine the credibility of witnesses. Rather,
              we will consider only that evidence which is favorable to the State,
              together with all logical and reasonable inferences to be drawn
              therefrom. The verdict will be upheld so long as there is sufficient
              evidence of probative value from which a reasonable trier of fact could
              find the defendant guilty beyond a reasonable doubt.
[6]   Anderson v. State, 469 N.E.2d 1166, 1169 (Ind. 1984). The testimony of a single

      eye witness is sufficient to sustain a conviction. Brasher v. State, 746 N.E.2d 71,

      72 (Ind. 2001).


[7]   Williams testified Russell kicked her door. Officer Anthony Priami testified:

      “There was damage to the outer-door which is a screen door with glass and a

      wood door leading into the residence.” (Tr. at 27.) A detective photographed

      the damage. Russell argues Williams’ testimony is false because her son was

      involved in the argument and she is biased. However, it is the province of the

      fact-finder to judge the credibility of witnesses and we will not reassess it. See

      Santana v. State, 10 N.E.3d 76, 77 (Ind. Ct. App. 2014) (reweighing evidence not

      permissible when evidence only shows “a real possibility” of other action).


[8]   As there was sufficient evidence Russell caused the damage to the door, we

      affirm her conviction.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-448 | February 12, 2015   Page 3 of 5
                                                       2. Restitution

[9]    Russell asserts the trial court abused its discretion by ordering her to pay

       restitution because the evidence was insufficient to prove actual loss.2

[10]            A restitution order must be supported by sufficient evidence of actual
                loss sustained by the victim or victims of a crime. The amount of
                actual loss is a factual matter that can be determined only upon the
                presentation of evidence. We review a trial court’s order of restitution
                for an abuse of discretion. We will affirm the trial court’s order if
                sufficient evidence exists to support its decision.
[11]   Rich v. State, 890 N.E.2d 44, 49 (Ind. Ct. App. 2008) (internal citations and

       quotations omitted), trans. denied.


[12]   This restitution order is well within the discretion of the trial court. The State

       produced photographs of the damage and the estimate stating repairs would

       cost $575.00. Although the estimate is incorrectly dated, Williams explained

       the discrepancy and was cross-examined about it. Her testimony, the

       photographs, and the estimate establish the amount of loss Williams incurred,

       making the evidence sufficient to support the restitution order. See Guzman v.

       State, 985 N.E.2d 1125, 1130 (Ind. Ct. App. 2013) (letter of medical expenses

       sufficient to prove loss).




       2
         The State argues this argument is waived because Russell did not object to the order during the sentencing.
       However, we have reversed restitution orders when the defendant did not object at the earliest opportunity to
       such an order. See, e.g., Johnson v. State, 845 N.E.2d 147, 153-54 (Ind. Ct. App. 2006) (unchallenged order still
       resulted in finding of fundamental error), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-448 | February 12, 2015              Page 4 of 5
                                                 Conclusion
[13]   There was sufficient evidence to support Russell’s conviction and the restitution

       order. Accordingly, we affirm.


[14]   Affirmed.


       Barnes, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-448 | February 12, 2015   Page 5 of 5